UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-6027


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

JEFFREY GRANT PRYSOCK,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:11-cr-00171-HMH-1; 7:12-cv-03000-HMH)


Submitted:   May 14, 2013                  Decided:   June 5, 2013


Before WILKINSON, NIEMEYER, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Grant Prysock, Appellant Pro Se.     Leesa Washington,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jeffrey      Grant       Prysock      seeks    to    appeal   the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)    motion.           The   order    is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)            (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this      standard        by      demonstrating         that

reasonable       jurists       would      find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the    prisoner        must

demonstrate      both    that       the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Prysock has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral   argument      because       the    facts   and   legal




                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3